ORDER

PER CURIAM.
Plaintiff, Benjamin Favier, a minor, by his next friend James B. Favier, appeals from a judgment entered on a jury verdict in favor of defendant, Dierbergs Markets, Inc., on his claim for an injury to his hand at a Dierbergs market. Plaintiff contends the trial court abused its discretion and committed prejudicial error in allowing defendant, over objection, to question plaintiffs non-party mother about her failure to control him in the store and allowing defendant to argue that plaintiffs mother was the cause of the accident because the mother’s negligence cannot be imputed to her child and there is no evidence that his mother knew of the existence of any danger from the conveyor belt and switch.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b).